DETAILED ACTION
This action is in reply to papers filed 5/16/2022. Claims 1-11 and 13-37 are pending with claims 1-11, 15-16, 19, 26 and 34-37 examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180346933A1, Published 12/6/2018.

Withdrawn Rejection(s)  
The 112 (a) written description rejection of claims 1 and 37 is withdrawn in view of Applicant’s persuasive arguments. Particularly, Examiner is persuaded that the pending claims recite the boundaries of the patent protection sought. 
The 103 (a) rejection of claims 1-2, 5-6, 8-10, 15-16 and 34-36 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b), and Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015) is withdrawn in view of the amendment to independent claim 1. Particularly, the claim has been amended to recite “in the absence of treated serum albumin.” This limitation is not made obvious by the cited references.   
The 103 (a) rejection of claims 3-4 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b), and Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015) as applied to claims 1-2, 5-6, 8-10, 15-16 and 34-36  and further in view of Ma et al. (Molecular and Cellular Biochemistry volume 389, pages 209–218(2014) as evidenced by Thomas Scientific) is withdrawn in view of the amendments made to independent claim 1.    
The 103 (a) rejection of claim 7 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b), and Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015) as applied to claims 1-2, 5-6, 8-10, 15-16 and 34-36  and further in view of Poleganov et al. (Hum Gene Ther. 2015 Nov;26(11):751-66. E-published 10/1/2015) is withdrawn in view of the amendments made to independent claim 1.    
The 103 (a) rejection of claim 11 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b), and Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015) as applied to claims 1-2, 5-6, 8-10, 15-16 and 34-36  and further in view of Koyanagi et al. (EP2202309A1, Published 6/30/2010) is withdrawn in view of the amendments made to independent claim 1.    
Rejections Necessitated by Amendments 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 15-16, 19, 26 and 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-8, 10, 13, 15-16, 18, 20-22, 24, 33 and 35-40 of copending Application No. 16072797 (reference application) in view of Rohde et al. (WO2014071219A1, Published 5/8/2014, previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claim 1 has been amended to recite “A method of reprogramming primary fibroblast cells to a pluripotent state, the method comprising transfecting the primary fibroblast cells seeded at a density of about 1000 cells/cm2 or less in absence of feeder cells and in the absence of treated serum albumin, with a composition comprising a complexation buffer of pH 7.6 to less than pH 8.6 and a reprogramming RNA cocktail, wherein the reprogramming RNA cocktail comprises mRNA encoding Sox2, Klf4, and at least one of Myo-D-Oct4 (M3O) or Oct4; and editing at least one target nucleotide sequence in at least one target gene in the fibroblast cells.” Dependent claim 3 is drawn to, inter alia, “.. wherein the reprogramming RNA cocktail
of the composition further comprises miRNA or miRNA mimics (m-miRNA).”
Claim 1 of the ‘797 application is drawn to a method of reprogramming primary fibroblast cells to a pluripotent state, the method comprising transfecting the primary fibroblast cells seeded at a density of less than about 1000 cells/cm2 or less in the absence of feeder cells and in the absence of treated serum albumin, with a composition comprising a complexation buffer of pH 7.6 to less than pH 8.6 and a reprogramming RNA cocktail, wherein the reprogramming RNA cocktail comprises mRNA encoding Sox2, KIf4, and at least one of Myo-D-Oct4 (M30) or Oct4. 
Claim 21 of the ‘797 app is drawn to  method of reprogramming a single primary human fibroblast cell to a pluripotent state comprising  transfecting an individually plated cell in the absence of feeder cells and in the absence of treated serum albumin with a composition comprising: a complexation buffer; and a reprogramming RNA cocktail comprising: 100 to 1,500 ng/10 cm2 reprogramming RNA cocktail; and 5 to 40 pmoles/10 cm2 reprogramming miRNA; wherein the pH of the complexation buffer is about 7.8 to 8.4 and wherein the reprogramming RNA cocktail comprises mRNA encoding Sox2, KIf4, and at least one of Myo-D-Oct4 (M30) or Oct4.
Claim 33 of the ‘797 application is drawn to a method of reprogramming primary fibroblast cells to a pluripotent state, the method comprising transfecting the primary fibroblast cells seeded at a density of about 1000 cells/cm2 or less in the absence of feeder cells and in the absence of treated serum albumin, with a composition comprising a complexation buffer of pH 7.6 to less than pH 8.6 and a reprogramming RNA cocktail, wherein the reprogramming RNA cocktail comprises mRNA encoding Sox2, KIf4, c-Myc, Lin28A, and at least one of Myo-D-Oct4 (M30) or Oct4.
Although the ‘797 claims do not recite editing at least one target nucleotide sequence in at least one target gene in the fibroblast cells, alongside a method of reprogramming, such would have been prima facie obvious. Indeed, Rhode et al. teach simultaneous gene editing and reprogramming of primary human cells using synthetic RNA (Pg. 5, line 3-4).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Note that although the ‘797 case has been allowed, it has not been published as a patent by the Office. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632